Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-6-2005

North v. White
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3480




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"North v. White" (2005). 2005 Decisions. Paper 448.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/448


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-359                                                   NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 04-3480
                                ________________

          ROBERT NORTH; BRIAN TURK; HAO ZHU ZHU; MIN HU;
   JEFF HUNTER; MIKE RAMOS; JOHN FONTANES; MIKE GALLO; RAFAEL
      GONZALEZ; HERBERT HAITHCOACH; WAYNE BRYCE; CECILIO
   MCDONALD; WILLIAM FRANCISCO; CHARLES CAIN; SETH FERRANTI;
                 RONALD G. BAILEY-EL; JESUS TINEO;
     ADRIAN WILLIAMS-EL SWEAREE; FRANKLIN MCNAIR; DARRYL J.
  GLOVER; JOHNNY VALENTINE; STEVEN TAYLOR; CHRISTOPHER HINES;
    CARLOS HERRERA; FLOYD PORTER; JESSE MCKINLEY CARTER, JR.;
                        HERMAN WOODEN

                                          v.

      KIM WHITE, Warden, FCI Fairton; FEDERAL BUREAU OF PRISONS;
          FEDERAL CORRECTIONAL INSTITUTE, FAIRTON, N.J.,
              UNITED STATES DEPARTMENT OF JUSTICE

                                    Jesse McKinley Carter, Jr.,
                                                 Appellant

                    ____________________________________

                  On Appeal From the United States District Court
                            For the District of New Jersey
                             (D.C. Civ. No. 02-cv-03218)
                   District Judge: Honorable Jerome B. Simandle
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 September 9, 2005

      Before: RENDELL, FISHER AND VAN ANTWERPEN, Circuit Judges

                              (Filed: October 6, 2005)
                                _______________________

                                        OPINION
                                _______________________

PER CURIAM

       Jesse McKinley Carter, Jr., pro se, appeals an order of the United States District

Court for the District of New Jersey dismissing his civil rights action pursuant to Federal

Rules of Civil Procedure 56©.

       The procedural history and factual background of this matter are well known to the

parties and thus, we need only provide a summary here. Carter and another inmate,

Robert North, filed a counseled Bivens complaint,1 amended in April 2003 (“second

amended complaint”), claiming that Warden Kim White, in her individual and official

capacities, the Bureau of Prisons, Fairton-FCI, and the Department of Justice (collectively

the “defendants”) violated their Eighth Amendment rights by engaging in triple-bunking

in the Special Housing Unit (“SHU”) and in general population at FCI-Fairton. They

alleged that triple-bunking resulted in increased tension and hostility among inmates,

reduced medical attention, decreased safety and security caused by limitations in staffing,

and a general reduction in the availability of services such as education, recreation, and

vocational training. In addition to their claim of triple-bunking in the SHU, Carter and

North also complained of other prison conditions in the SHU, namely the use of opaque



       1
           Bivens v. Six Unknown Named Agents of Fed. Bur. Of Narcotics, 403 U.S. 388
(1971).

                                              2
window coverings that obstructed the inmates’ view of the outdoors, and the lack of

radios in SHU cells. They alleged that the requirement that inmates reside in the SHU for

at least eighteen months before they could be transferred to another institution violated

Due Process. They sought injunctive relief and damages.

       The District Court sua sponte dismissed the Fifth Amendment Due Process claim

pursuant to 28 U.S.C. § 1915(e)(2)(B), but allowed the Eighth Amendment prison

conditions claims to proceed. The defendants filed a joint motion for summary judgment.

The District Court granting the summary judgment motion, holding that (1) Kim White

was not properly served in her individual capacity; (2) Carter lacked standing to seek

injunctive relief; (3) all of the defendants were immune from suit in their official

capacities; (4) Carter failed to exhaust his administrative remedies as to all claims except

the Eighth Amendment claim of triple-bunking; and (5) viewing the undisputed material

facts in the light most favorable to Carter, the facts failed to establish an Eighth

Amendment violation. By order entered July 29, 2004, the District Court granted

summary judgment in the defendants’ favor and dismissed the second amended complaint

with prejudice. Carter timely appealed.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Carter’s appeal was

terminated for failure to pay fees. He has filed a motion to reopen the appeal and

supporting “notice”, and a motion to proceed in forma pauperis. We grant both motions.

Because the appeal lacks an arguable basis in law or fact, however, we will dismiss it



                                               3
pursuant to § 1915(e)(2)(B)(I). See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       After a thorough review of the record and for essentially the same reasons set forth

by the District Court, we conclude that the Defendants were entitled to summary

judgment on all of Carter’s claims. All of the defendants are immune from suit in their

official capacities. See 28 U.S.C. §§ 2679(a) & (b)(2). Warden White is the only

defendant who is sued in her individual capacity. We agree with the District Court that

Carter failed to show good cause for failing to properly serve Warden White in her

individual capacity. However, even assuming that Warden White was properly served,

and assuming that Carter has standing, we conclude that the District Court properly

dismissed the Eighth Amendment triple-bunking claim pursuant to Rule 56©.

       As the District Court correctly noted, a prison conditions claim rises to the level of

an Eighth Amendment violation only where the allegedly poor conditions seriously

deprived inmates of a basic human need such as food, clothing, shelter, medical care, and

safety. See DeShanney v. Winnebago County Dep’t of Social Services, 489 U.S. 189,

199-200 (1989). Double or triple-bunking of cells, alone, is not per se unconstitutional.

Union County Jail Inmates v. DiBuono, 713 F.2d 984, 1000 (3d Cir. 1983).

       According to the undisputed facts, the temporary influx of inmates from

Washington D.C. resulted in triple-bunking of inmates in one-third of the cells in each

housing unit at FCI-Fairton. An independent corrections accrediting authority reviewed

FCI-Fairton’s conditions during the relevant time period, finding that staffing was



                                              4
sufficient to handle the temporary conditions, environmental conditions were very good,

the physical plant was very well maintained, and ventilation and light met the applicable

standard. FCI-Fairton received high commendations for it sanitation, food service and

food quality, and medical care. Notably, Carter did not allege that he was personally

denied medical care, that he was denied rehabilitation or vocational services, or that he

was physically harmed as a result of the temporary triple-bunking. Carter himself was

exposed to triple-bunking for less than a month. Absent any personal deprivation or harm

to him, Carter’s general allegations of tension, stress, and fear of increased hostility and

injury, given the totality of the circumstances, failed to constitute the kind of serious

deprivation of basic human needs required to establish an Eighth Amendment violation.

See Griffin v. Vaughn, 112 F.3d 703, 709 (3d Cir. 1997).

       Likewise, assuming that Carter’s other prison conditions claims are exhausted, the

obstruction of Carter’s view of the outdoors by opaque window coverings and the lack of

radios in the SHU for the short period that he was housed in SHU fail to show that he has

been deprived of “the minimal civilized measure of life’s necessities” in violation of the

Eighth Amendment. Id.

       We have considered the remaining arguments Carter makes on appeal and find

them to be meritless. This Court is required to dismiss an in forma pauperis appeal if it is

“frivolous.” 28 U.S.C. § 1915(e)(2)(B)(I). An appeal is frivolous where none of the legal

points is arguable on its merits. See Nietzke v. Williams, 490 U.S. 319, 325 (1989).



                                               5
Carter has no arguable legal basis upon which to appeal the District Court’s order. His

appeal is therefore, frivolous and will be dismissed as such pursuant to 28 U.S.C. §

1915(e)(2)(B)(I). Appellant’s motions to reopen and to proceed in forma pauperis on

appeal are granted. Appellee’s motion to dismiss the appeal for failure to pay fees is

denied.




                                             6